IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-01,883-23


EX PARTE CLINTON W. DELESPINE, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CAUSE NO. 104259 IN THE 174TH JUDICIAL DISTRICT COURT OF
HARRIS COUNTY


Per curiam.


O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of murder and sentenced to ninety-nine years' imprisonment. 
Applicant's conviction was affirmed by this Court on direct appeal.   Delespine v. State, No.
37,677 (Tex. Crim. App. 1965). 
	In the instant application, Applicant alleges that his sentence is being improperly
calculated, and that his flat time plus his good time add up to more than his ninety-nine year 
sentence.  He also raises various grounds relating to an allegedly illegal search and seizure,
coerced confession, and denial of right to counsel during interrogation. 
	This Court remanded to the trial court for findings regarding Applicant's claim that
he has discharged his sentence and is being illegally held.  Based on the affidavits from
TDCJ and on the trial court's findings, this Court has determined that the claim is without
merit.  Applicant has not alleged facts which would exempt him from the order entered by
this Court on March 18, 1987, citing Applicant for abuse of the writ.  Therefore, this writ is
dismissed pursuant to that order. 

DO NOT PUBLISH
DELIVERED: June 21, 2006